       Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 1 of 13



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                     :
ROSARIO RUIZ,                        :
                                     :
     plaintiff,                      :
                                     :
v.                                   :   CASE NO. 3:19-cv-00389(RAR)
                                     :
NANCY BERRYHILL 1,                   :
ACTING COMMISSIONER                  :
OF SOCIAL SECURITY,                  :
                                     :
     defendant.                      :



                       RULING ON PENDING MOTIONS

       Rosario Ruiz (“plaintiff”) appeals the final decision of

the Commissioner of Social Security (“the Commissioner”)

pursuant to 42 U.S.C. § 405(g).       The Commissioner denied

plaintiff’s application for Social Security Disability Benefits

in a decision dated January 7, 2019.        Plaintiff timely appealed

to this Court.     Currently pending are plaintiff’s motion for an

order reversing or remanding her case for a hearing (Dkt. #16-2)

and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #20-1.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is GRANTED and the

Commissioner’s motion to affirm is DENIED.



1 Andrew Saul is the new Commissioner of Social Security and has
been made a party to this actin automatically.
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 2 of 13



                               STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, the decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.       Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                   2
      Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 3 of 13



     The Second Circuit Court of Appeals has defined substantial

evidence as “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Williams on

Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Substantial evidence must be “more than a scintilla or touch of

proof here and there in the record.”       Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.         42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”           42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                    3
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 4 of 13



     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                         PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on March 22, 2012.       (R. 166.) 4    Plaintiff alleged

a disability onset date of July 1, 2007.           (R. 166.)   Plaintiff’s

disability onset date was later amended to March 5, 2013.           (R.

1281.)   At the time of application, plaintiff alleged that she

suffered from depression, high blood pressure, hypothyroidism,

asthma, discoloring skin, arthritis, systemic lupus



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
        Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 5 of 13



erythematosus, pain in joint, and allergic rhinitis.            (R. 60.)

The initial application was denied on July 11, 2012, and again

upon reconsideration on October 22, 2012.          (R. 108–115, 116–

121).    Plaintiff then filed for an administrative hearing which

was held by ALJ Deirdre Horton on November 19, 2012.            (R. 27-

45.)    The ALJ issued an unfavorable decision on December 5,

2013.    (R. 6–22.)    On February 21, 2014, plaintiff sought a

review by the Appeals Council, which was denied on April 17,

2015.    (R. 1-5.)

       Plaintiff then filed for judicial review and the claim was

remanded on April 4, 2016, for a second ALJ hearing.            (R. 800.)

A hearing was held before ALJ Horton on May 30, 2017.            (R. 751–

791.)    ALJ Horton issued an unfavorable decision on July 11,

2017.    (R. 725–744.)    Plaintiff again sought judicial review and

the claim was remanded on April 3, 2018, for a third hearing.

(R. 1328.)     A hearing was held before ALJ Eskunder Boyd

(hereinafter “ALJ”) on December 10, 2018.          (R. 1300–27.)    The

ALJ issued an unfavorable decision on January 7, 2019.            (R.

1278–92.)    Plaintiff then filed this action seeking judicial

review.    (Dkt. #16-2.)

                                 DISCUSSION

       Plaintiff asserts that the ALJ’s opinion is not supported

by substantial evidence; the ALJ violated the treating physician

rule by assigning little weight to the opinions of Doctors


                                      5
       Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 6 of 13



Klufas and Camacho; and the ALJ improperly examined plaintiff’s

assertions of pain.     (Pl. Br. 12.)      Based on the following, the

Court finds that the ALJ violated the treating physician rule.

The Court therefore remands the ALJ’s decision without

considering plaintiff’s remaining assertions.

  I.     The ALJ Violated the Treating Physician Rule

       The medical opinions of treating physicians are generally

given more weight than other evidence.         The treating physician

rule stipulates that “the opinion of a claimant’s treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the] case record.’”         Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2));

see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(“A treating physician’s opinion need not be given controlling

weight where it is not well-supported or is not consistent with

the opinions of other medical experts” where those other

opinions amount to “substantial evidence to undermine the

opinion of the treating physician”).

       “The regulations further provide that even if controlling

weight is not given to the opinions of the treating physician,

the ALJ may still assign some weight to those views, and must


                                     6
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 7 of 13



specifically explain the weight that is actually given to the

opinion.”   Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn.

2009) (citing Schupp v. Barnhart, No. Civ. 3:02CV103(WWE), 2004

WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).       It is “within the

province of the ALJ to credit portions of a treating physician’s

report while declining to accept other portions of the same

report, where the record contain[s] conflicting opinions on the

same medical condition.”    Pavia v. Colvin, No. 6:14-cv-06379

(MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4, 2015) (citing

Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)).

     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.    20 C.F.R. § 404.1527.      It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

     After considering these factors, “the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’”      Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015) (citing Burgess, 537 F.3d at 129)


                                   7
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 8 of 13



(alteration in original).    The ALJ may not simply substitute his

own judgment for that of the treating physician, and failure to

provide good reasons for the weight given to a treating

physician’s opinion is grounds for remand.       Id.

     The ALJ afforded the opinions of plaintiff’s treating

physicians, Doctors Klufas and Camacho, little and partial

weight, respectively.    (R. 1289.)    The ALJ assigned Dr. Klufas’

opinion little weight because it failed to provide specific

functional limitations.    (R. 625–27, 1289.)     The ALJ assigned

Dr. Camacho’s opinion partial weight because the ALJ determined

that Dr. Camacho’s determination that plaintiff needed a highly

structured setting was contradicted by plaintiff’s independent

living situation.   (R. 1271–74, 1289.)

     Because the ALJ afforded the opinions of plaintiff’s

treating physicians less than controlling weight, the ALJ was

required to provide good reason for his decision to do so.

Greek, 802 F.3d at 375.    The ALJ failed to provide good reason.

First, the ALJ did not examine any of the factors set forth in

20 C.F.R. § 404.1527.    While an ALJ is not required to

explicitly cite to the treating physician rule or its factors,

the ALJ must substantively reference the rule and provide good

reason for not assigning a plaintiff’s treating physician

controlling weight.   Crowell v. Comm'r of SSA, 705 Fed. Appx.

34, 35 (2d Cir. 2017).


                                   8
      Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 9 of 13



     The ALJ failed to reference the treating physician rule in

substance.   Notably, the ALJ did not even note the treating

relationship of Dr. Klufas or Dr. Camacho.        (R. 1289.)    The ALJ

merely gave very brief conclusory explanations for rejecting

each opinion. 5   While the ALJ may provide good reason for his

decision not to afford a treating physician controlling weight

in a short analysis, a short analysis with no substantive or

even attenuated reference to the 20 C.F.R. § 404.1527 factors

cannot establish good reason.      Colantuono v. Berryhill, No. 18-

cv-7282 (VSB) (RWL), 2019 U.S. Dist. LEXIS 131784, *27 (S.D.N.Y.

Aug. 5, 2019).

     Second, the ALJ misstated Dr. Camacho’s opinion which, when

stated correctly, is not inconsistent with the record.          The ALJ

assigned Dr. Camacho’s opinion partial weight because Dr.

Camacho determined that plaintiff required a highly structured

setting to diminish her mental symptoms.        (R. 1289.)    The ALJ

determined that such a limitation was inconsistent with

plaintiff’s independent living situation and plaintiff’s other



5
 With respect to Dr. Klufas, the ALJ stated that “[t]his assessment
does not provide specific functional limits. As such, it does not
garner much weight.” (R. 1289.) With respect to Dr. Comacho, the ALJ
stated “[w]hile the undersigned accepts that the claimant has some
limited, but overall fair ability to perform work tasks, the
undersigned does not accept that the claimant requires a highly
structured setting to diminish her mental symptoms. That does not
relate to the claimant’s independent living and is also contrasted by
the notation for only moderate limitations, noted elsewhere in the
questionnaire. (R. 1289.)


                                    9
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 10 of 13



limitations as addressed in the opinion.       (R. 1289.)    However,

Dr. Camacho actually checked a box that states that plaintiff

“relies on ongoing medical treatment, mental health therapy,

psychological support, or a highly-structured setting to

diminish the symptoms or signs of . . . her mental disorder.”

(R. 1274) (emphasis added).

     Plaintiff’s use of ongoing medical treatment or mental

health treatment to diminish her symptoms is not inconsistent

with the record.   Indeed, the record establishes that

plaintiff’s medical providers continually recommended follow up

medical and mental health treatment to diminish her symptoms.

(R. 522, 622–23, 669, 670, 724, 1271.)       The ALJ’s narrow reading

of Dr. Camacho’s evaluation is in error and forecloses the

alternative interpretations that are consistent with the record.

To the extent the ALJ was confused as to whether plaintiff

required a highly structured setting only, rather than any of

the other items listed, the ALJ should have contacted Dr.

Camacho for clarification.     Selian v. Astrue, 708 F.3d 409, 421

(2d Cir. 2013) (the ALJ must recontact a treating physician when

the opinion is vague).

     The Commissioner’s Brief fails to address plaintiff’s

argument that the ALJ violated the treating physician rule.

Rather, the Commissioner argues that because substantial

evidence supports the ALJ’s determinations as to the weight


                                   10
       Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 11 of 13



assigned to each opinion, there is no need for the Court to

examine whether the ALJ committed a legal error.          (Def. Br. 9–

13.)

       The Commissioner argues that it is legally sufficient if

substantial, but uncited, evidence in the record supports the

ALJ’s assessment of the weight that was assigned to each

opinion.    The Commissioner also argues that the ALJ’s decision

to afford greater weight to the opinion of another physician

that is inconsistent with the treating physician’s opinion is

per se substantial evidence supporting the determination that

the treating physician’s opinion deserves less than controlling

weight.    The Commissioner’s arguments directly contradict 20

C.F.R. § 404.1527 and years of Second Circuit precedent which

require the ALJ to explicitly state his or her reasons for

affording a treating physician less than controlling weight.

Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn. 2009);

Greek v. Colvin, 802 F.3d 370, 375–376 (2d Cir. 2015).

       Further, the Commissioner is incorrect that plaintiff

improperly portrays her argument as violating the treating

physician rule in order to gain a more favorable standard of

review.    (Def. Br. 13.)    Where the ALJ affords a treating

physician less than controlling weight, the ALJ “must

specifically explain the weight that is actually given to the

opinion.”    Schrack, 608 F. Supp. 2d at 301 (citing Schupp, 2004


                                     11
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 12 of 13



WL 1660579, at *9).    This requires the ALJ to “‘comprehensively

set forth [his] reasons for the weight assigned to a treating

physician’s opinion.’”    Greek, 802 F.3d at 375 (citing Burgess

v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)) (alteration in

original).

     The ALJ assigned plaintiff’s treating physicians’ opinions

less than controlling weight.     Thus, the treating physician rule

required the ALJ to “explicitly consider” the 20 C.F.R. §

404.1527 factors.   Greek, 802 F.3d at 375.      Plaintiff’s properly

portrayed her argument.

     Therefore, because the ALJ did not comprehensively set

forth his reasons for the weight assigned to the opinions of Dr.

Klufas and Dr. Camacho by examining the 20 C.F.R. § 404.1527

factors either explicitly of substantively, the ALJ violated the

treating physician rule.    The Court therefore remands so that

the ALJ may appropriately weigh these opinions.

  II.   The Court Will Not Consider Plaintiff’s Remaining
        Challenges as to Whether the ALJ Improperly Examined
        Plaintiff’s Assertions of Pain or Whether Substantial
        Evidence Supports the ALJ’s Decision.

     In light of the Court’s findings above, the Court need not

reach the merits of plaintiff’s remaining arguments.         Therefore,

this matter is remanded to the Commissioner for further

administrative proceedings consistent with this Ruling.          On

remand, the Commissioner will address the other claims of error



                                   12
     Case 3:19-cv-00389-RAR Document 22 Filed 07/20/20 Page 13 of 13



not discussed herein. 6

                              CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #16-2) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #20-1) is DENIED.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 20th day of July 2020, at Hartford,

Connecticut.

                                 __        /s/   __ ___ ____
                                 Robert A. Richardson
                                 United States Magistrate Judge




6 The Court offers no opinion on whether the ALJ should or will
find plaintiff disabled on remand. Rather the Court finds
remand is appropriate to permit the ALJ to evaluate the opinions
of plaintiff’s treating physicians in accordance with the
Treating Physician Rule.

                                   13
